Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 1, it is not clear how “basically devoid of crystal defects” is defined.
For purposes of examination the art is considered to meet the claims given substantially the same growth process and the inability to determine the meets and bounds of the claims. 
Correction required 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu.
Chu (US 2012/0028052) teaches at least a monolayer of graphene grown on a SiC surface (see [0012], claims). The graphene can be formed on a (0001) surface (see figures). 
Chu teaches an overlapping pressure per claim 1 (a) that would be obvious to provide within the overlapping range.
Chu teaches an exemplary annealing at 1300 degrees, and ranges that include 1400 degrees C [0040], within the claimed range of 1 (d). 
The Examiner notes that 1b and c are optional for claim 1. 
In claim 2, line 1, it is not clear how “basically devoid of crystal defects” is defined.
For purposes of examination the art is considered to meet the claims given substantially the same growth process and the inability to determine the meets and bounds of the claims. 
Claims 2-7 are product by process claims. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does 
Applicant has not established that the different temperatures or other processes claimed provide for a different resulting product. For instance (SNR)s. 
Given the same processes or substantially the same processes one of ordinary skill would expect the same physical properties, including (SMR) absent a showing to the contrary. 
Further, the art recognizes the growth rate, pressure, and temperature as result effective variables and therefore it would have been obvious to provide optimizations of these properties through routine experimentation I the art. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a (0001) face SiC to grow graphene because the art teaches that graphene can be sucusfully grown on those surfaces with desired crystal symmetry (see comparison of figure 6 and 7 [0051]).  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.